FILED
                                                                                   Oct 29 2020, 9:30 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
J. Michael Murray                                          Robert W. Eherenman
Steven D. Shafron                                          Haller & Colvin, P.C.
William C. Livingston                                      Fort Wayne, Indiana
Berkman, Gordon, Murray & DeVan
Cleveland, Ohio                                            Scott D. Bergthold
                                                           Law Office of Scott D. Bergthold
James P. Buchholz                                          Chattanooga, Tennessee
Angelica N. Fuelling
Tourkow, Crell, Rosenblatt & Johnson,
LLP
Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

B&S of Fort Wayne, Inc., d/b/a                             October 29, 2020
Showgirl I; Showgirl III, Inc.,                            Court of Appeals Case No.
d/b/a Showgirl III; and JCF,                               20A-MI-466
Inc., d/b/a Brandy’s Lounge,                               Appeal from the Allen Superior
Appellants-Plaintiffs,                                     Court
                                                           The Honorable Jennifer L.
        v.                                                 DeGroote, Special Judge
                                                           Trial Court Cause No.
City of Fort Wayne, Indiana,                               02D09-1909-MI-662
Appellee-Defendant.



Najam, Judge.




Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020                        Page 1 of 28
                                         Statement of the Case
[1]   In August of 2019, the City of Fort Wayne (“the City”) passed an ordinance,

      Fort Wayne Ordinance No. G-19-19 (“the ordinance”), which regulates

      “sexually oriented businesses,” including “adult cabarets.” Appellants’ App.

      Vol. 2 at 47. B&S of Fort Wayne, Inc., d/b/a Showgirl I; Showgirl III, Inc.,

      d/b/a Showgirl III; and JCF, Inc., d/b/a Brandy’s Lounge (collectively “the

      Nightclubs”) own adult cabarets located in Ft. Wayne. In September of 2019,

      the Nightclubs filed a complaint seeking a preliminary injunction, a permanent

      injunction, and a declaratory judgment. In particular, the Nightclubs alleged

      that the ordinance violated their constitutional rights to free speech and posed

      “irreparable harm” to them if it were enforced. Id. at 96. In response, the City

      filed a counterclaim seeking its own preliminary injunction to enforce the

      ordinance and a declaratory judgment that the ordinance was constitutional.

      Following a hearing on the motions, the trial court denied the Nightclubs’

      motion for a preliminary injunction and granted the City’s motion for a

      preliminary injunction.


[2]   The Nightclubs appeal the trial court’s order denying their motion for a

      preliminary injunction. The Nightclubs present three dispositive issues for our

      review:


              1.       Whether the trial court erred when it found that the
                       Nightclubs are unlikely to succeed on the merits of their
                       claim that the ordinance is prohibited by Indiana Code
                       Section 7.1-3-9-6.


      Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020          Page 2 of 28
              2.       Whether the trial court erred when it found that the
                       Nightclubs are unlikely to succeed on the merits of their
                       claim that the ordinance is preempted by Indiana Code
                       Section 36-1-3-8(a)(7).

              3.       Whether the trial court erred when it found that the
                       Nightclubs are unlikely to succeed on the merits of their
                       claim that the ordinance is unconstitutional under Justice
                       Kennedy’s concurring opinion in City of Los Angeles v.
                       Alameda Books, Inc., 535 U.S. 425 (2002).


[3]   We affirm.


                                  Facts and Procedural History
[4]   The Nightclubs own and operate adult cabarets in Ft. Wayne (“the cabarets”),

      which serve alcohol to customers who come to watch partially-nude dancers

      perform. In addition to performances on a stage, dancers perform for

      customers table-side, and they perform lap dances for customers in “semi-

      private” areas separate from the main stage area. Id. at 50. Whether dancers

      are performing on stage, at a table, or in the lap dance area, they frequently

      make direct physical contact with customers.


[5]   On August 13, 2019, the Ft. Wayne City Council adopted the ordinance, which

      was intended to “protect and preserve the health, safety, and welfare” of both

      patrons of sexually oriented businesses and “citizens of the City[.]” Ex. 1 at 1.

      The ordinance provides in relevant part as follows:


              §121.16 PROHIBITED CONDUCT.



      Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020           Page 3 of 28
              (A) No patron, employee, or any other person shall knowingly
              or intentionally, in a sexually oriented business, appear in a state
              of nudity or engage in a specified sexual activity.

              (B) No person shall knowingly or intentionally, in a sexually
              oriented business, appear in a semi-nude condition unless the
              person is an employee who, while semi-nude, remains at least six (6) feet
              from all patrons and on a stage at least eighteen (18) inches from the floor
              in a room of at least six hundred (600) square feet.

              (C) No employee who appears semi-nude in a sexually
              oriented business shall knowingly or intentionally touch a
              customer or the clothing of a customer on the premises of a
              sexually oriented business. No customer shall knowingly or
              intentionally touch such an employee or the clothing of such an
              employee on the premises of a sexually oriented business.

                                                        ***

              (E) No operator of a sexually oriented business shall
              knowingly or recklessly allow a room in the sexually oriented
              business to be simultaneously occupied by any patron and any
              other employee who is semi-nude or who appears semi-nude on
              the premises of the sexually oriented business, unless an operator
              of the sexually oriented business is present in the same room. . . .


      Ex. 1 at 21-22 (emphasis added).


[6]   In their complaint seeking a preliminary injunction, the Nightclubs first alleged

      that the ordinance “runs afoul of [Indiana Code Section] 7.1-3-9-6,” which

      prohibits a city from enacting an ordinance “which in any way, directly or

      indirectly, regulates, restricts, enlarges, or limits the operation or business of the

      holder of a liquor retailer’s permit[.]” Appellants’ App. Vol. 2 at 87. In


      Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020               Page 4 of 28
      particular, the Nightclubs asserted that the ordinance “impermissibly regulates,

      restricts and limits the operation” of their businesses in several ways in violation

      of the statute, including: requiring the Nightclubs “to undertake extensive and

      costly remodeling of their permit premises” to satisfy the six-foot spacing

      requirement; “diminish[ing] the number of patrons that their businesses can

      accommodate and thus reduce the audience”; and requiring “that an Operator

      of the business be present in the same room whenever a semi-nude performance

      is taking place.” Id. at 87-88.


[7]   The Nightclubs also alleged that the ordinance is preempted by Indiana Code

      Section 36-1-3-8(a)(7), which provides that a city does not have the power

      under the Home Rule Act “to regulate conduct that is regulated by a state

      agency, except as expressly granted by statute.” In particular, the Nightclubs

      averred that, because the Alcohol and Tobacco Commission “has chosen to

      regulate adult entertainment in alcohol permit premises, . . . the City lacks the

      authority to do so.” Appellants’ App. Vol 2 at 89. Finally, the Nightclubs

      alleged that the ordinance violates various rights they have under the federal

      and state constitutions. In its counterclaim, the City sought a preliminary

      injunction and a permanent injunction “to prevent and to punish certain

      unlawful acts contrary to” the ordinance. Id. at 139.


[8]   Following a hearing on the complaint and counterclaim, the trial court denied

      the Nightclubs’ request for a preliminary injunction and granted the City’s

      request for a preliminary injunction. In its order, the trial court made thorough

      findings and conclusions, including in pertinent part, the following:

      Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020       Page 5 of 28
        12. [The Nightclubs] are not in complete compliance with the
        Ordinance.

        13. [The Nightclubs] all have semi-nude female dancers who
        start in a full outfit and then strip down to a “t-bar” (otherwise
        commonly known as g-string) and a latex product covering their
        nipples. [The Nightclubs] acknowledge the latex product can
        wear off during a performance requiring the dancer to leave the
        stage and reapply it.

        14. [The Nightclubs] have female employees who perform lap
        dances or other private and semi-private dances in VIP
        rooms. . . . All of these dances involve performers, in a semi-
        nude state, touching customers or customers’ clothing.
        Performers are not six (6) feet away from customers on stage
        while dancing.

        15. [The Nightclubs] allow customers to tip semi-nude
        performers by “tucking bucks” into a performer’s garter and t-
        bar. This method of tipping involved customers touching semi-
        nude performers or the performers’ clothing. Performers are not
        six (6) feet away from customers when this method of tipping
        occurs.

        16. The Ordinance imposes fines on an employee or business
        that violates the Ordinance. . . .

                                                  ***

        17. Fort Wayne has not yet enforced the Ordinance and has
        agreed to withhold enforcement of the Ordinance while awaiting
        a ruling from the Court.

        18. [The Nightclubs] all possess a liquor permit issued by the
        State of Indiana’s Alcohol and Tobacco Commission.



Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020          Page 6 of 28
        19. Title § 7.1 of the Indiana Code governs Alcohol and Tobacco
        in Indiana.

        20. [Indiana Code] § 7.1-1-1-1 states:

                 The following are the general purposes of this title:
                 (1) To protect the economic welfare, health, peace,
                 and morals of the people of this state.

                 (2) To regulate and limit the manufacture, sale,
                 possession, and use of alcohol and alcoholic
                 beverages. . . .

        21. [Indiana Code] § 7.1-1-2-2 states:

                 Except as provided in [I.C. §] 7.1-5-1-3, [I.C. §] 7.1-5-
                 1-6, [I.C. §] 7.1-5-7 and [I.C. §] 7.1-5-8, this title
                 applies to the following:

                 a) The commercial . . . selling, . . . furnishing, or
                 possession of alcohol, alcoholic beverages, industrial
                 alcohol, malt, malt syrup, malt extract, liquid malt or
                 wort. . . .

        22. [I.C.] § 7.1-3-9-6 states:

                 a) A city . . . shall not enact an ordinance . . . which
                 in any way, directly or indirectly, regulates, restricts,
                 enlarges, or limits the operation or business of the
                 holder of a liquor retailer’s permit as provided in this
                 title.

                 b) A city . . . shall not enact an ordinance . . .
                 covering any other business or place of business for
                 the conduct of it in such a way as to prevent or
                 inhibit the holder of a liquor retailer’s permit from
                 being qualified to obtain or continue to hold the

Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020          Page 7 of 28
                 permit, or operate to interfere with or prevent the
                 exercise of the permittee’s privileges under the
                 permit.

        23. Title 905 of the Indiana Administrative Code (“IAC”)
        addresses the Alcohol and Tobacco Commission.

        24. Title 905, Article 1, Rule 16.1 covers dancing and provides:

                 Sec. 1 Dancing permitted

                 “It is permissible for permittees to allow dancing
                 upon their permit premise without the necessity of
                 first obtaining a permit or other authorization from
                 the Alcohol and Tobacco Commission (commission).
                 All floor plans must be approved by the
                 commission.”

                 Sec. 3 Nudity in exhibition or professional dancing;
                 restrictions

                 a. For the purpose of this rule, the following
                 definitions apply:

                          1) “Nudity” means the showing of the
                          human male[ or female] genitals, pubic
                          area, or buttocks with less than a full[y]
                          opaque covering, the showing of the
                          female breast with less than a fully
                          opaque covering of any part of the
                          nipple, or the showing of covered male
                          genitals in a discernible turgid state. . . .

                 b. It is unlawful for a permittee to knowingly allow a
                 person to engage in sexual intercourse, deviate sexual
                 conduct, as defined in [I.C.] § 35, to appear in a state
                 of nudity or to fondle the genitals of himself or

Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020         Page 8 of 28
                 another person while on the permittee’s licensed
                 premises.

        PRELIMINARY INJUNCTION STANDARD

        To obtain a preliminary injunction, the moving party must
        demonstrate by a preponderance of the evidence that: (1) its
        remedies at law are inadequate, thus causing irreparable harm
        pending resolution of the substantive action; (2) there exists a
        reasonable likelihood of success at trial; (3) the threatened injury
        to the movant outweighs the potential harm to the nonmovant
        from the granting of an injunction; and (4) the public interest
        would not be disserved. See State v. Econ. Freedom Fund, 959
        N.E.2d 794, 803 (Ind. 2011) (citing Apple Glen Crossing, LLC v.
        Trademark Retail, Inc., 784 N.E.2d 484, 487 (Ind. 2003). If the
        movant fails to prove any of these requirements, the trial court
        should deny a request for a preliminary injunction. Apple Glen
        Crossing, 784 N.E.2d. at 487.

        However, “[w]here the action to be enjoined is unlawful, the
        unlawful act constitutes per se ‘irreparable harm’ for the purposes
        of the preliminary injunction analysis.” Union Twp. Sch. Corp. v.
        State ex rel. Joyce, 706 N.E.2d 183, 192 (Ind. Ct. App. 1998); Short
        on Cash.net of New Castle, Inc. v. Dep’t of Fin. Insts., 811 N.E.2d
        819, 823 (Ind. Ct. App. 2004). When the per se rule is invoked,
        the court has determined that a party’s actions have violated a
        statute and, thus, that the public interest is so great that the
        injunction should issue regardless of whether the plaintiff has
        actually incurred irreparable harm or whether the plaintiff will
        suffer greater injury than the defendant. Id.

        In this case [the Nightclubs] argue Fort Wayne’s actions in
        enacting the Ordinance are unlawful and, therefore,
        unconstitutional and the per se rule on preliminary injunctions
        should be invoked on [the Nightclubs’] Motion. Conversely,
        Fort Wayne argues the Ordinance is valid and [the Nightclubs]
        are engaging in unlawful acts as [the Nightclubs] are not in
Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020            Page 9 of 28
        compliance with the Ordinance. Thus, Fort Wayne also believes
        the per se rule on preliminary injunctions should be invoked on
        [its] Motion.

        CONCLUSIONS OF LAW

        A. THE ORDINANCE IS NOT PRE-EMPTED UNDER I.C.
        § 36-1-3-8(a)(7) OF THE HOME RULE ACT AS IT
        REGULATES CONDUCT THAT IS NOT REGULATED BY
        A STATE AGENCY

                                                  ***

        32. The Ordinance at issue does prohibit certain things that I.C.
        § 7.1 and the administrative code title pertaining to the Alcohol
        and Tobacco Commission addresses, but the Ordinance does not
        restrict the operation of the liquor retail permit holder’s business
        in any way with respect to the sale of alcohol or liquor, and the
        Ordinance does not affect the liquor permit itself. See O’Banion v.
        State, 253 N.E.2d 739 (Ind. [Ct.] App. 1969).

                                                  ***

        38. The Ordinance is, therefore, not an impermissible attempt by
        the [sic] Fort Wayne to regulate conduct regulated by the State
        and is not preempted under I.C. § 36-1-3-8(a)(7). The Ordinance
        does not regulate whether a sexually oriented business obtains a
        liquor permit nor does it place any requirements or limitations on
        the businesses’ sale of liquor. The Ordinance establishes
        requirements for operating a sexually oriented business
        specifically here, an adult cabaret, within Fort Wayne.

        THE ORDINANCE IS NOT PRE-EMPTED UNDER THE
        HOME RULE ACT AS IT IS NOT AN ATTEMPT TO
        REGULATE AN AREA WHERE THE STATE ALREADY
        OCCUPIES THE FIELD


Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020       Page 10 of 28
        39. “When a state statute totally preempts the field, a city may
        not further legislate therein and any attempt to impose
        regulations in conflict with rights granted or reserved by the
        legislature, such ordinances and regulations are invalid.” City of
        Indianapolis v. Fields, 506 N.E.2d 1128, 1131 (Ind. Ct. App. 1987).

        40. As stated above, the State of Indiana has chosen not to
        involve itself in the regulation of sexually oriented businesses.
        Therefore, it cannot be said the state has totally preempted this
        field.

        41. The Ordinance regulates sexually oriented businesses which
        is an area the State of Indiana has chosen not to occupy to the
        exclusion of municipal regulation. Therefore, the Ordinance is
        not an attempt to regulate an area occupied by the State of
        Indiana.

                                                  ***

        THE ORDINANCE IS CONSTITUTIONAL UNDER
        JUSTICE KENNEDY’S CONCURRING OPINION IN
        ALAMEDA BOOKS

        79. Justice Kennedy’s concurring opinion in Alameda Books
        focused on whether the law, in its effort to reduce adverse
        secondary effects, does so by failing to leave the quantity and
        accessibility of speech substantially intact. A municipality’s
        rationale must be premised on the theory that it may reduce the
        costs of secondary effects without substantially reducing speech.
        City of Los Angeles v. Alameda Books, 535 U.S. 425, 450 (2002).

        80. The Ordinance in this case requires the [Nightclubs] to
        remodel their interior businesses to comply with the requirement
        that all dance performances take place in a room that is at least
        six hundred (600) square feet and take place at least six (6) feet
        away from every patron in the premises.


Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020         Page 11 of 28
        81. [The Nightclubs] claim that in order to comply with the
        Ordinance, they would have to limit the areas available to
        present performances and also the modifications would decrease
        the number of patrons who are able to view the constitutionally
        protected entertainment [the Nightclubs] present.

        82. [The Nightclubs] allege the Ordinance improperly seeks to
        reduce secondary effects by reducing the constitutionally
        protected speech or the audience there to view the
        constitutionally protected speech.

        83. Regulations that are adopted to address adverse secondary
        effects of sexually oriented businesses are constitutional if they
        are narrowly tailored to serve a substantial government interest
        and leave open adequate alternative avenues of communication.
        See City of Renton v. Playtime Theaters, Inc., 475 U.S. 41 (1986).

        84. Least restrictive regulations are not required, but a
        governmental entity will satisfy the narrow tailoring requirement
        as long as [the] “regulation promotes a substantial government
        interest that would be achieved less effectively absent the
        regulation.” Ward v. Rock Against Racism, 491 U.8. 781, 798-99
        (1989).

        85. The restrictions on sexually oriented businesses put in place
        by the Ordinance have the effect of reducing patron access to
        performers with the six (6) foot barrier and eliminate the ability
        to have the entertainers perform “lap dances” and other one-on-
        one encounters in places such as VIP rooms. The Ordinance also
        imposes monitoring by management which is put in place to
        ensure patrons and employees are not engaging in any illegal
        activity such as the performance of lewd dances or other illegal
        sex acts.[]

        86. The restrictions put in place are clearly premised on the
        theory that they may reduce the cost of secondary effects and
        were crafted in a way without substantially reducing the
Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020      Page 12 of 28
        constitutionally protected speech. Therefore[,] the Ordinance is
        constitutional.

        H. [THE NIGHTCLUBS’] PETITION FOR [A]
        PRELIMINARY INJUCTION IS DENIED WITH RESPECT
        TO ALL FACTORS

        87. [The Nightclubs] focus most of their argument on the
        position that they are likely to succeed on the merits of their
        claims and because the enacting of the Ordinance was unlawful,
        it constitutes per se irreparable harm for purposes of a
        preliminary injunction analysis.

        88. [The Nightclubs] have failed to establish that the enacting of
        the Ordinance was an unlawful act and, therefore, the per se test
        cannot be invoked. To obtain a preliminary injunction, [the
        Nightclubs] must show that their: 1) remedies at law are
        inadequate, thus causing irreparable harm pending resolution of
        the substantive action; 2) they have at least a reasonable
        likelihood of success at trial; 3) their threatened injury outweighs
        the potential harm to the City of Fort Wayne resulting in the
        granting of an injunction; and 4) the public interest would not be
        disserved. [The Nightclubs] devote approximately one (1) page
        of their thirty-five (35) page brief to these “other factors favoring
        the issuance of an injunctive relief.” However[,] this issue can be
        determined by one factor.

        89. As the Court has already set forth above, [the Nightclubs]
        failed to establish they have a reasonable likelihood of success at
        trial as to whether the Ordinance is preempted by state law and is
        unconstitutional. As [the Nightclubs] have not shown a
        reasonable likelihood of success at trial this requirement in the
        analysis for granting a preliminary injunction has not been met.

        90. If a movant fails to prove any of the requirements to obtain a
        preliminary injunction, the trial court should deny the request for


Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020        Page 13 of 28
               a preliminary injunction. See Apple Glen Crossing, LLC v.
               Trademark Retail, Inc., 784 N.E.2d 484, 487 (Ind. 2003).

               91. As [the Nightclubs] have failed to prove a reasonable
               likelihood of success at trial, their request for preliminary
               injunction is DENIED.


      Id. at 50-71. This appeal ensued.


                                       Discussion and Decision
                                               Standard of Review

[9]   The Nightclubs contend that the trial court erred when it denied their motion

      for a preliminary injunction. 1 Our standard of review is well settled:


               “when reviewing findings of fact and conclusions of law entered
               upon the denial of a motion for preliminary injunction pursuant
               to Trial Rule 52(A)(1), we must determine if the trial court’s
               findings support its judgment and will reverse the judgment only
               when clearly erroneous. Oxford Fin’l Group, Ltd. v. Evans, 795
               N.E.2d 1135, 1141 (Ind. Ct. App. 2003). Findings of fact are
               clearly erroneous only when the record lacks any evidence or
               reasonable inferences therefrom to support them. U.S. Land
               Servs., Inc. v. U.S. Surveyor, Inc., 826 N.E.2d 49, 62 (Ind. Ct. App.
               2005). The trial court’s judgment is clearly erroneous only if it is
               unsupported by the findings and the conclusions that rely upon
               those findings. N. Elec. Co., Inc. v. Torma, 819 N.E.2d 417, 421
               (Ind. Ct. App. 2004). We may neither reweigh the evidence nor



      1
        While the Nightclubs argue that the trial court erred when it denied their motion for a preliminary
      injunction, they do not present any argument on whether the court erred when it granted the City’s motion
      for a preliminary injunction. While those issues are two sides of the same coin, our analysis in this appeal is
      limited to whether the Nightclubs have shown that the trial court erred when it concluded that the Nightclubs
      are not likely to succeed at trial.

      Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020                              Page 14 of 28
               reassess witness credibility. Oxford Fin’l, 795 N.E.2d at 1141.
               Additionally, even an erroneous finding is not fatal to a trial
               court’s judgment if the remaining valid findings and conclusions
               support the judgment, rendering the erroneous finding
               superfluous and harmless as a matter of law. Lakes & Rivers
               Transfer v. Rudolph Robinson Steel Co., 795 N.E.2d 1126, 1132
               (Ind. Ct. App. 2003).

               Furthermore, [the Appellants are] appealing from a negative
               judgment and must, therefore, establish that the trial court’s
               judgment is contrary to law. N. Elec. Co., 819 N.E.2d at 421. A
               judgment is contrary to law only if the evidence in the record,
               along with all reasonable inferences, is without conflict and leads
               unerringly to a conclusion opposite that reached by the trial
               court. Id. We review conclusions of law de novo and give no
               deference to the trial court’s determinations about such
               questions. Id. at 422.


       Curley v. Lake Cty. Bd. of Elections and Registration, 896 N.E.2d 24, 32 (Ind. Ct.

       App. 2008) (quoting M.K. Plastics Corp. v. Rossi, 838 N.E.2d 1068, 1074-75 (Ind.

       Ct. App. 2005)), trans. denied.


[10]   As the trial court recognized, to obtain a preliminary injunction, the Nightclubs

       had the burden of showing by a preponderance of the evidence that: (1) their

       remedies at law were inadequate, thus causing irreparable harm pending

       resolution of the substantive action; (2) they had at least a reasonable likelihood

       of success at trial by establishing a prima facie case; (3) the threatened injury to

       them outweighed the potential harm to the City resulting from the granting of

       an injunction; and (4) the public interest would not be disserved by the granting




       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020        Page 15 of 28
       of a preliminary injunction. 2 Id. at 32-33. If the party moving for an injunction

       fails to prove any of those four requirements, a grant of an injunction to that

       party is an abuse of discretion. Id. at 33. Stated another way, if, on appeal, the

       moving party cannot demonstrate that it proved each of those four requirements

       then the trial court’s denial of the movant’s request for an injunction must be

       affirmed. See id.


                                Issue One: Indiana Code Section 7.1-3-9-6

[11]   The Nightclubs first contend that the trial court erred when it found that they

       are unlikely to succeed on the merits of their claim that the ordinance is

       prohibited by Indiana Code Section 7.1-3-9-6, which provides as follows:


                (a) A city . . . shall not enact an ordinance . . . which in any way,
                directly or indirectly, regulates, restricts, enlarges, or limits the
                operation or business of the holder of a liquor retailer’s permit as
                provided in this title.

                (b) A city . . . shall not enact an ordinance . . . covering any
                other business or place of business for the conduct of it in such a
                way as to prevent or inhibit the holder of a liquor retailer’s permit
                from being qualified to obtain or continue to hold the permit, or




       2
         The Nightclubs assert that they need not prove all four elements because the “per se rule” applies here.
       “The per se rule says that, ‘when the acts sought to be enjoined are unlawful, the plaintiff need not make a
       showing of irreparable harm or a balance of the hardship in his favor.’” Combs v. Daniels, 853 N.E.2d 156,
       160 (Ind. Ct. App. 2006) (quoting L.E. Servs., Inc. v. State Lottery Comm’n, 646 N.E.2d 334, 349 (Ind. Ct. App.
       1995)). However, here, while the trial court applied the per se rule to the City’s motion for a preliminary
       injunction, the court did not apply it to the Nightclubs’ motion. And, on appeal, the Nightclubs do not
       contend that the trial court erred when it did not apply the per se rule to their motion.

       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020                               Page 16 of 28
               operate to interfere with or prevent the exercise of the permittee’s
               privileges under the permit.


       The Nightclubs maintain that the “expansive language” of this statute

       “emphatically communicate[s] a directive to interpret [it] liberally” to mean

       that, because the Nightclubs are permitted liquor retailers, the City cannot

       regulate its businesses “in any way.” Appellant’s Br. at 27.


[12]   “‘Like statutes, ordinances are presumptively valid and the party challenging an

       ordinance bears the burden of proving invalidity.’” Town of Avon v. West Central

       Conserv. Dist., 957 N.E.2d 598, 607 (Ind. 2011) (quoting Hobble ex rel. Hobble v.

       Basham, 575 N.E.2d 693, 697 (Ind. Ct. App. 1991)). As our Supreme Court has

       stated:


               statutory interpretation is a question of law that we review de
               novo. In interpreting a statute, the first step is to determine
               whether the Legislature has spoken clearly and unambiguously
               on the point in question. When a statute is clear and
               unambiguous, we apply words and phrases in their plain,
               ordinary, and usual sense. When a statute is susceptible to more
               than one interpretation it is deemed ambiguous and thus open to
               judicial construction. When faced with an ambiguous statute,
               our primary goal is to determine, give effect to, and implement
               the intent of the Legislature with well-established rules of
               statutory construction. We examine the statute as a whole,
               reading its sections together so that no part is rendered
               meaningless if it can be harmonized with the remainder of the
               statute. And we do not presume that the Legislature intended
               language used in a statute to be applied illogically or to bring
               about an unjust or absurd result.



       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020       Page 17 of 28
       Anderson v. Gaudin, 42 N.E.3d 82, 85 (Ind. 2015) (cleaned up).


[13]   The Nightclubs assert that the statute is unambiguous and that, by its plain

       meaning, it prevents the kind of regulation established by the ordinance. The

       trial court, however, noted the “general purposes” of Title 7.1, which include in

       relevant part “[t]o regulate and limit the manufacture, sale, possession, and use

       of alcohol and alcoholic beverages.” I.C. § 7.1-1-1-1. The trial court found that


               [t]he Ordinance at issue does prohibit certain things that I.C. §
               7.1 and the administrative code title pertaining to the Alcohol
               and Tobacco Commission addresses, but the Ordinance does not
               restrict the operation of the liquor retail permit holder’s business
               in any way with respect to the sale of alcohol or liquor, and the
               Ordinance does not affect the liquor permit itself. See O’Banion v.
               State, [146 Ind. App. 223, ]253 N.E.2d 739 (Ind. [Ct.] App.
               1969).


       Appellants’ App. Vol. 2 at 58. Thus, the trial court concluded that the

       ordinance is not invalid under Indiana Code Section 7.1-3-9-6.


[14]   We agree with the trial court’s interpretation of Indiana Code Section 7.1-3-9-6.

       In O’Banion, we interpreted the predecessor statute as being “applicable only to

       the business of selling alcoholic beverages.” 253 N.E.2d at 745. We stated that

       the zoning ordinance at issue in O’Banion was


               not a regulation governing the sale of, the traffic in, or the
               transportation of, alcoholic beverages. It is not the levy of a tax
               or fee or license to permit the sale of alcoholic beverages. The
               ordinance does not in any way regulate, restrict, enlarge or limit
               the operation or business of the holder of a liquor retail permit or
               his privileges under such permit as prescribed by the Alcoholic
       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020       Page 18 of 28
               Beverage Act. The ordinance very simply covers the utilization
               of real property.


       Id. Thus, we held that the zoning ordinance was not prohibited by the

       predecessor to Indiana Code Section 7.1-3-9-6. Id.


[15]   Likewise, here, nothing in the ordinance either directly or indirectly regulates,

       restricts, enlarges, or limits the operation or business of the Nightclubs’ permits

       to sell alcohol. We therefore hold that the ordinance does not violate Indiana

       Code Section 7.1-3-9-6. The trial court did not err when it concluded that the

       Nightclubs have not shown a likelihood of success at trial on this issue.


                           Issue Two: Indiana Code Section 36-1-3-8(a)(7)

[16]   The Nightclubs next contend that the ordinance is preempted by Indiana Code

       Section 36-1-3-8(a)(7) of the Home Rule Act, which provides that a unit of local

       government does not have “[t]he power to regulate conduct that is regulated by

       a state agency, except as expressly granted by statute.” The Nightclubs’

       argument on this issue is two-fold. First, the Nightclubs reiterate their assertion

       under Issue One that, because their businesses involve the sale of alcohol, only

       the State can regulate their businesses. For the same reasons set out above, the

       Nightclubs are incorrect. Second, the Nightclubs assert that, because the

       Alcohol and Tobacco Commission (“the ATC”) has enacted regulations that

       pertain to adult entertainment, the City may not also enact such regulations. In

       short, the Nightclubs maintain that the State has occupied the field with respect

       to regulating adult entertainment, including adult cabarets. We cannot agree.


       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020      Page 19 of 28
[17]   Under the Home Rule Act, the City


               has “all powers granted it by statute; and . . . all other powers
               necessary or desirable in the conduct of its affairs, even though
               not granted by statute.” [I.C.] § 36-1-3-4(b). Moreover, any
               doubts about the existence of a particular power “shall be
               resolved in favor of its existence.” [I.C.] § 36-1-3-3(b).

               Still, the Home Rule Act’s grant of authority is not unlimited. A
               unit’s power may only be exercised to the extent that it “is not
               expressly denied by the Indiana Constitution or by statute;
               and . . . is not expressly granted to another entity.” [I.C.] § 36-1-
               3-5(a). Furthermore, a unit does not have the power “to impose
               duties on another political subdivision, except as expressly
               granted by statute,” nor may a unit “regulate conduct that is
               regulated by a state agency, except as expressly granted by
               statute.” [I.C.] § 36-1-3-8(a)(3), (a)(7). However, we have
               recognized that a “[s]trict interpretation of the limitation that a
               unit may not impose a duty on a political subdivision without
               express statutory authority” would lead to absurd results. City of
               Crown Point[v. Lake Cty., 510 N.E.2d 684, 686 (Ind. 1987)].


       Town of Avon, 957 N.E.2d at 605.


[18]   In Town of Avon, our Supreme Court addressed the issue of whether the State

       had “elected to occupy the field with respect” to the regulation of the

       withdrawal of underground water resources. 957 N.E.2d at 607. The Court

       noted that, “[w]hile [the State agency]’s statutory authority is extensive, . . . it

       by no means occupies the field with respect to the regulation of groundwater

       withdrawal.” Id. at 608. The Court then cited three statutes setting out various

       restrictions on groundwater withdrawal and observed that nothing in the

       statutes “indicate[d] that [the State agency] occupies the field with respect to

       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020         Page 20 of 28
       withdrawal of groundwater, or that such an authority has been expressly

       granted to it.” Id. The Court concluded, “[w]e see no reason why Avon cannot

       regulate in those areas not within the scope of the [statutes] and, as discussed

       above, why Avon could not regulate in those areas within the scope of [the

       statutes]. Provided, of course, such regulations are not unreasonable or

       logically inconsistent.” Id.


[19]   Here, in support of their contention that the State has occupied the field of adult

       entertainment regulation, the Nightclubs cite two sections of Title 905, Article

       1, Rule 16.1. The first section, 905 IAC § 1-16.1-1, provides that “[i]t is

       permissible for permittees to allow dancing upon their permit premise without

       the necessity of first obtaining a permit or other authorization from the alcohol

       and tobacco commission (commission). All floor plans must be approved by

       the commission.” And the second section, 905 IAC § 1-16.1-3, defines

       “nudity” and provides in relevant part that “[i]t is unlawful for a permittee to

       knowingly allow a person to engage in sexual intercourse, deviate sexual

       conduct, . . . to appear in a state of nudity[,] or to fondle the genitals of himself

       or another person while on the permittee’s licensed premises.”


[20]   On this issue, the trial court concluded,


               [t]he conduct regulated by the State pertains to those holding
               valid alcoholic beverage permits and is not specific regulation of
               sexually oriented businesses by a state agency. . . . The
               Ordinance is, therefore, not an impermissible attempt by Fort
               Wayne to regulate conduct regulated by the State and is not
               preempted under I.C. § 36-1-3-8(a)(7). The Ordinance does not

       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020        Page 21 of 28
                regulate whether a sexually oriented business obtains a liquor
                permit nor does it place any requirements or limitations on the
                businesses’ sale of liquor. The Ordinance establishes
                requirements for operating a sexually oriented business
                specifically here, an adult cabaret, within Fort Wayne.


       Appellants’ App. Vol. 2 at 59. The trial court recognized that, while the State

       has enacted laws pertaining to adult entertainment, the State “has chosen not to

       involve itself in the regulation of sexually oriented businesses. Therefore, it

       cannot be said the State has totally preempted this field.” Id. at 60.


[21]   We agree with the trial court that nothing in the administrative code provisions

       cited by the Nightclubs indicate the State’s intent to occupy the field of the

       regulation of adult cabarets. While the State regulates some aspects of “adult

       entertainment” within the context of the sale of alcoholic beverages, the

       regulations cited by the Nightclubs merely prohibit nudity and require approval

       of floor plans for dancing. See 905 IAC § 1-16.1-1; 905 IAC § 1-16.1-3(a). The

       State has not expressly reserved the power to regulate adult cabarets, and

       nothing in the ordinance is unreasonable or logically inconsistent with the State

       regulations. 3 See Town of Avon, 957 N.E.2d at 608.


[22]   The Home Rule Act provides that “[a] unit may regulate conduct, or use or

       possession of property, that might endanger the public health, safety, or

       welfare.” I.C. § 36-8-2-4. The City enacted the ordinance in order to “protect



       3
          Both the ordinance and 905 IAC Section 1-16.1-3 prohibit nudity. And, while the ATC must approve a
       floor plan for dancing under 905 IAC Section 1-16.1-1, nothing in the ordinance conflicts with that authority.

       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020                             Page 22 of 28
       and preserve the health, safety, and welfare” of both patrons of sexually

       oriented businesses and “citizens of the City[.]” Ex. 1 at 1. Because the State

       has not preempted the field of adult entertainment, the Nightclubs have not

       shown that the trial court erred when it concluded that they are not likely to

       succeed on the merits of this issue at trial.


                   Issue Three: Justice Kennedy’s Opinion in Alameda Books

[23]   Finally, the Nightclubs contend that, “in its effort to reduce [the] adverse

       secondary effects [on society associated with adult cabarets, the ordinance] does

       so by failing to leave the quantity and accessibility of speech substantially

       intact,” in violation of the First Amendment to the United States Constitution.

       Appellants’ Br. at 50. In support, the Nightclubs rely exclusively on Justice

       Kennedy’s concurring opinion in City of Los Angeles v. Alameda Books, Inc., 535

       U.S. 425, 444 (2002) (Kennedy, J., concurring). 4


[24]   In Alameda Books, the Court addressed a First Amendment challenge to a

       zoning ordinance that prohibited “more than one adult entertainment business

       in the same building” in an effort by Los Angeles to reduce crime associated

       with such businesses. 535 U.S. at 425. The Court, applying an intermediate

       scrutiny standard, reversed the grant of summary judgment in favor of the adult




       4
         The Nightclubs assert that because Justice Kennedy “provided the fifth vote for reversal,” his concurring
       opinion “constitutes the holding of the Court because it is the narrowest opinion joining the judgment.”
       Appellants’ Br. at 49 (citing Ben’s Bar, Inc. v. Village of Somerset, 316 F.3d 702, 722 (7th Cir. 2003).

       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020                             Page 23 of 28
entertainment businesses on their motion for injunctive relief. Id. at 430. In his

concurring opinion, Justice Kennedy wrote in relevant part as follows:


        At the outset, we must identify the claim a city must make in
        order to justify a content-based zoning ordinance. As discussed
        above, a city must advance some basis to show that its regulation
        has the purpose and effect of suppressing secondary effects, while
        leaving the quantity and accessibility of speech substantially intact. The
        ordinance may identify the speech based on content, but only as
        a shorthand for identifying the secondary effects outside. A city
        may not assert that it will reduce secondary effects by reducing
        speech in the same proportion. . . . The rationale of the
        ordinance must be that it will suppress secondary effects—and
        not by suppressing speech.

                                                  ***

        The premise, therefore, must be that businesses—even those that
        have always been under one roof—will for the most part disperse
        rather than shut down. True, this premise has its own
        conundrum. As Justice SOUTER writes[ in his dissenting
        opinion], “[t]he city . . . claims no interest in the proliferation of
        adult establishments.” Post, at 1748. The claim, therefore, must
        be that this ordinance will cause two businesses to split rather
        than one to close, that the quantity of speech will be substantially
        undiminished, and that total secondary effects will be
        significantly reduced. This must be the rationale of a dispersal
        statute.


Id. at 449-50 (Kennedy, J., concurring) (emphasis added). As the United States

Court of Appeals for the Sixth Circuit has stated, “Justice Kennedy did not

expand upon” the requirement that the quantity and accessibility of speech

must be left intact “beyond noting that a state or municipality may not set out


Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020             Page 24 of 28
       to reduce the secondary effects of adult speech by proportionally reducing the

       availability of the speech itself.” Entertainment Prods., Inc. v. Shelby Cty. Tenn.,

       721 F.3d 729, 735 (6th Cir. 2013).


[25]   On appeal, the Nightclubs do not challenge the trial court’s finding that the

       restrictions imposed by the ordinance are “clearly premised on the theory that

       they may reduce the costs of secondary effects” associated with adult

       entertainment. Appellants’ App. Vol. 2 at 69 (citing Ben’s Bar, Inc. v. Village of

       Somerset, 316 F.3d 702, 721 (7th Cir. 2003)). Rather, the Nightclubs contend

       only that the trial court erred when it found that the restrictions “were crafted in

       a way without substantially reducing the constitutionally protected speech.” Id.

       at 69-70. The Nightclubs maintain that, in order “to comply with the

       requirements of the Ordinance, each of the Nightclubs must remove a

       substantial portion of its seating, and reduce the number of patrons who are

       able to view the constitutionally protected entertainment that they present.”

       Appellants’ Br. at 50. Thus, they assert, the ordinance does not leave the

       quantity and accessibility of their speech substantially intact.


[26]   However, nothing in the ordinance restricts the size of the Nightclubs’

       audiences. On its face, the ordinance does not impact the quantity or

       accessibility of their speech “by reducing speech or its audience.” Alameda

       Books, 535 U.S. at 450. The ordinance does not prohibit the Nightclubs either

       from relocating to larger venues or remodeling their existing venues to

       accommodate the same number of customers under the ordinance.



       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020         Page 25 of 28
[27]   In his concurring opinion in Alameda Books, Justice Kennedy expressly

       contemplated that some of the businesses impacted by the zoning ordinance

       might have to relocate. In particular, he stated, “[i]f two adult businesses are

       under the same roof, an ordinance requiring them to separate will have one of

       two results: One business will either move elsewhere or close. The city’s

       premise cannot be the latter.” Id. at 450-51. And he acknowledged that

       “dispersing two adult businesses under one roof is reasonably likely to cause a

       substantial reduction in secondary effects while reducing speech very little.” Id. at

       453 (emphasis added).


[28]   Justice’s Kennedy’s opinion states succinctly that “a city may not attack

       secondary effects indirectly by attacking speech.” Id. at 450. But, again, his

       analysis also recognizes that, in order to preserve the quantity and accessibility

       of the protected speech, a business may need to relocate. In other words, in

       Alameda Books where the ordinance at issue was a dispersal ordinance, to

       require a business to disperse was not per se an indirect attack on speech.


[29]   The same analysis applies here. In order for the Nightclubs to comply with the

       ordinance, they may be required to provide more space to accommodate the

       same number of patrons, but that in itself does not amount to an indirect attack

       on constitutionally protected entertainment. On appeal, the Nightclubs

       contend that the ordinance “does not pass muster under Justice Kennedy’s test”

       in Alameda Books simply because, they allege, the ordinance requires that each

       of the Nightclubs “remove a substantial portion of its seating, and reduce the

       number of patrons.” Appellants’ Br. at 50. But the Nightclubs’ argument stops

       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020         Page 26 of 28
       short and does not address the part of Justice’s Kennedy’s opinion that makes

       clear that an ordinance may, in its operation and effect, require a business to

       relocate or expand the size of an existing venue without impairing

       constitutionally protected speech. 5


[30]   We hold that the trial court did not err when it concluded that the Nightclubs

       did not show a likelihood of success at trial on their claim that the ordinance

       violates their First Amendment rights as set out in Justice Kennedy’s

       concurring opinion in Alameda Books.


                                                        Conclusion

[31]   In their motion for a preliminary injunction, the Nightclubs had the burden of

       showing by a preponderance of the evidence that: (1) their remedies at law

       were inadequate, thus causing irreparable harm pending resolution of the

       substantive action; (2) they had at least a reasonable likelihood of success at

       trial by establishing a prima facie case; (3) the threatened injury to them

       outweighed the potential harm to the City resulting from the granting of an

       injunction; and (4) the public interest would not be disserved by the granting of

       a preliminary injunction. Curley, 896 N.E.2d at 32-33. The trial court

       concluded that the Nightclubs have not shown a reasonable likelihood of

       success on their claims at trial, and we agree. Accordingly, we need not address

       the Nightclubs’ perfunctory arguments on the other three elements they were




       5
           Justice Kennedy’s concurring opinion is notably silent regarding the potential costs of relocation.


       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020                                 Page 27 of 28
       required to prove. The trial court did not err when it denied the Nightclubs’

       motion for a preliminary injunction against the City.


[32]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 20A-MI-466 | October 29, 2020    Page 28 of 28